 

Exhibit 10.41

 

July 12, 2004

 

Dan Donovan

 

Dear Dan:

 

This letter confirms your promotion to the position of President of Petroleum
Heat and Power Co., Inc. (“Petro”) effective May 5, 2004. We are pleased to
offer you the following compensation package and other terms, the levels and
conditions of which will be in effect for three years following the date of this
letter, unless otherwise modified by agreement between you and Petro.

 

Base Salary: Your base annual salary will be $300,000. You will be paid
$12,500.00 semi-monthly, subject to withholding of all applicable taxes and
benefit deductions.

 

Annual Bonus: Your annual target performance based bonus will be 35% of your
annual salary.

 

Long Term Incentive Plan: The Company is in the process of developing a Long
Term Incentive Plan that will give certain key members of senior management a
long term wealth creation opportunity that will be submitted to the Board of
Directors for approval. It is anticipated at this time that awards under the
Plan will be in the firm of certain restricted common units and that your target
award is anticipated to be 10,000 units annually over the five years of the
program with a potential supplemental grant at the end of five years. Your
eligibility to participate in the Long Term Incentive Plan on the anticipated
terms described above is subject to the approval of the Compensation Committee
of the Board of Directors and the terms of the Plan.

 

Automobile: You will transition to a monthly car allowance of $1,225.00 upon
reaching 60,000 miles on your company car in accordance with the Petro Car
Policy.

 

Benefit Coverage: You will be eligible to participate in the company’s benefits
plans in accordance with their terms and conditions.

 



--------------------------------------------------------------------------------

Mr. Dan Donovan

July 12, 2004

Page 2

 

Terms: It is understood that your employment is at will and that either party
can terminate the relationship at any time. If the company terminates your
employment for reasons other than for cause, or you terminate your employment
for good reason, you will be entitled to one years salary as severance. In
consideration of this offer you agree that while you are an employee of the
Company and for twelve months thereafter, you will not compete with the Company
nor become involved either as an employee, as a consultant or in any other
capacity, in the sale of heating oil or propane on a retail basis. You agree
that you will not reveal any confidential information concerning Star Gas
Partners L.P. and that you will not solicit nor seek to hire, employees of the
Company during that time.

 

Please indicate your acceptance of this offer by signing and dating this letter
below.

 

Should you have any questions, please do not hesitate to call me.

 

Sincerely,

                 

Irik P. Sevin

     

Accepted:

Chairman

                    By:  

/s/ Dan Donovan

               

Dan Donovan

 